—In an action to recover damages for personal injuries, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Schmidt, J.), dated March 16, 2000, as denied that branch of their cross motion which was for summary judgment dismissing the cause of action based on Labor Law § 240 (1).
Ordered that the order is reversed insofar as appealed from, on the law, with costs, that branch of the cross motion which *730was for summary judgment dismissing the plaintiffs cause of action under Labor Law § 240 (1) is granted, and that causé of action is dismissed.
The plaintiff, a mechanic, was injured when he fell from a ladder while inspecting a sprinkler system control valve. The work performed by the plaintiff at the time of the accident was routine maintenance of a sprinkler system and did not constitute “erection, demolition, repairing, altering, painting, cleaning or pointing of a building or structure” within the meaning of Labor Law § 240 (1) so as to bring him within the ambit of the statute (see, Martinez v City of New York, 93 NY2d 322, 326; Breeden v Sunset Indus. Park Assocs., 275 AD2d 726; Pound v A.V.R. Realty Corp., 271 AD2d 424). O’Brien, J. P., Florio, McGinity and H. Miller, JJ., concur.